Citation Nr: 1528974	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-05 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to March 23, 2010 for an additional dependency allowance for the Veteran's current spouse.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from  March 1966 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in May 2010 by the Houston, Texas,  Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran entered into an informal marital agreement with his current spouse on October [redacted], 2005, which was certified by a document created on March [redacted], 2010, and he reports that entered into subsequent contractual marriage with his spouse in October 2007.

2.  VA was first informed of the Veteran's remarriage when he submitted an updated VA Form 21-686(c) certifying specific information relating to his spouse as his dependent, which was received on March 23, 2010.


CONCLUSION OF LAW

An effective date prior to March 23, 2010, for an additional award for compensation for the Veteran's current spouse as his dependent is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.4, 3.204, 3.213, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  However, when, as in this case, the application of the law to the undisputed facts is dispositive of the appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Earlier Effective Date

The Veteran seeks VA recognition of either the date he entered into an informal marital agreement with his current spouse on October [redacted], 2005, or the date he reports he entered into a contractual marriage with his current spouse in October 2007, as his date of marriage.  Significantly, he states that he is not seeking the compensation associated with an earlier effective date for the addition of his spouse as his dependent, but would like VA to recognize that he was indeed married for several years prior to his notification to VA of his spouse as his dependent.  

Per VA records, the Veteran's first marriage began in August 1974 and ended in March 1992.  He entered into an informal marital agreement with his current spouse in October 2005, and he and his spouse completed the official state form allowing legal recognition of this union on March [redacted], 2010.  He also reports that he and his spouse entered also into a legally-recognized contractual marriage in October 2007.  Indeed, records submitted by the Veteran indicate this his spouse was using his surname from 2007 to 2009.  However, the Veteran, who has been in receipt of 100 percent disability rating since August 1995 after being found totally disabled based on his individual unemployability, did not inform VA of this union or submit the requisite specific information relating to his spouse as his dependent until March 23, 2010.   Based on this March 23, 2010 notification, VA awarded additional compensation for the Veteran's spouse as his dependent on the first day of the month thereafter, April 1, 2010.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The purpose of the statute is "to defray the costs of supporting the Veteran's ... dependents" when a service-connected disability is of a certain level hindering the veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009).

Regarding an award of additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.401.  

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits (see § 3.216).  38 C.F.R. § 3.204.

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective. 38 C.F.R. § 3.31.

As the Veteran first notified VA that he had remarried and had a new dependent on March 23, 2010, VA awarded additional compensation for his spouse as his dependent the date of receipt of his claim, as the notification of the marriage was received several years after the date of either his 2005 informal marriage or 2007 contractual marriage.  Accordingly, while VA recognizes that the Veteran's spouse was his dependent for several years prior to his notification to VA of his remarriage, there is no basis for awarding an effective date for additional dependency compensation prior to March 23, 2010.  Thus, the claim must be denied as a matter of law.  


ORDER

An effective date prior to March 23, 2010 for the addition of the Veteran's spouse as his dependent is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


